            Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 1 of 7




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No.: 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No.: 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
     Ghaines@freedomlegalteam.com
15
     Counsel for Plaintiff Yessica C. Salazar
16
17                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
18
19    Yessica C. Salazar,                       Case No.:
20
                     Plaintiff,                 Complaint for damages under the
21     v.                                       Fair Debt Collection Practices Act,
22                                              15 U.S.C. § 1692 et seq.
      Collecto, Inc., d/b/a EOS CCA,
23                                              Jury trial demanded
24                   Defendant.
25
26
27
     _____________________
     COMPLAINT                              -1-
             Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 2 of 7




1                                           Introduction
2    1. In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the
3       “FDCPA”), Congress found abundant evidence of the use of abusive, deceptive,
4       and unfair debt collection practices by many debt collectors, and determined that
5       abusive debt collection practices contribute to bankruptcies, marital instability,
6       the loss of jobs, and invasions of individual privacy. The FDCPA is intended to
7       eliminate abusive debt collection practices by debt collectors. The Act ensures
8       that law-abiding debt collectors are not competitively disadvantaged, and protects
9       consumers against debt collection uniformly among the States.
10   2. Yessica C. Salazar (“Plaintiff”), by counsel, brings this action to challenge the
11      actions of Collecto, Inc. d/b/a EOS CCA ("Collecto" or “Defendant”), with
12      regard to Defendant’s unlawful attempts to collect debt from Plaintiff, causing
13      harm to Plaintiff.
14   3. Plaintiff makes these allegations on information and belief, with the exception of
15      those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
16      knowledge.
17   4. While many violations are described below with specificity, this Complaint
18      alleges violations of the statutes cited in their entirety.
19   5. Unless otherwise stated, all the conduct engaged in by Defendant took place in
20      Nevada.
21   6. Any violations by Defendant were knowing, willful, and intentional, and
22      Defendant did not maintain procedures reasonably adapted to avoid any such
23      violations.
24                                    Jurisdiction and Venue
25   7. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
26      jurisdiction).
27   8. This action arises out of Defendant’s violations of the FDCPA.
      _____________________
      COMPLAINT                                  -2-
             Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 3 of 7




1    9. Defendant is subject to personal jurisdiction in Nevada, as it is registered with
2       the Nevada Secretary of State and conducts business in Nevada, and attempted to
3       collect debt from Plaintiff in Nevada.
4    10.Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving rise
5       to this complaint occurred in Nevada.
6                                            Parties
7    11.Plaintiff is a natural person who resides in Clark County, Nevada.
8    12.Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by 15
9       U.S.C. § 1692a(3).
10   13.Defendant is a company that offers debt collection services.
11   14.Defendant uses an instrumentality of interstate commerce or the mails in a
12      business the principal purpose of which is the collection of debts; or who
13      regularly collects or attempts to collect, directly or indirectly, debts owed or due
14      or asserted to be owed or due another; and is a debt collector as defined by 15
15      U.S.C. § 1692a(6).
16   15.Collecto is a corporation doing business in the State of Nevada.
17   16.Unless otherwise indicated, the use of Defendant’s name in this Complaint
18      includes all agents, employees, officers, members, directors, heirs, successors,
19      assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
20      the named Defendant.
21                                    Factual allegations
22   17.The following is some of the information Plaintiff is currently aware of, and it is
23      expected that after Plaintiff conducts discovery, these allegations will be
24      bolstered and enhanced through discovery.
25   18.Plaintiff is alleged to have owed a debt to College Loan Crp/1st Century Bank for
26      a private student loan from around 2007 (the “debt”).

27
      _____________________
      COMPLAINT                                  -3-
              Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 4 of 7




1    19.The debt was incurred primarily for personal, family or household purposes and
2       is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
3    20.The validity of the alleged debt is immaterial to this action, and Plaintiff currently
4       takes no position as to its validity.
5    21.Sometime thereafter, Defendant was assigned the right to collect on the debt.
6       Defendant was attempting to unlawfully collect an amount that was neither
7               expressly authorized by any agreement nor permitted by law
8    22.On or around January 1, 2021, Defendant sent Plaintiff a letter for the purposes of
9       collecting on the debt.
10   23.In the January 2021 collections letter, Defendant alleged that Plaintiff owed
11      $64,013.98 and assigned Plaintiff the account number XX-XXXXXXX.
12   24.The January Collection Letter also stated that “This is a communication from a
13      debt collector. This is an attempt to collect a debt and any information obtained
14      will be used for that purpose.”
15   25.In a subsequent collections letter dated April 9, 2020, referencing the same
16      account number XX-XXXXXXX, Defendant offered Plaintiff a settlement for
17      $43,929.37.
18   26.Plaintiff has never made any payments on the private student loan in 14 years.
19   27.The Statute of Limitations for Defendant or the original creditor to collect on the
20      debt has already passed.
21   28.As such, Defendant was attempting to collect an amount that it was not entitled
22      to.
23   29.Under the FDCPA, a “debt collector may not use unfair or unconscionable means
24      to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act prohibits
25      “the collection of any amount (including any interest, fee, charge, or expense
26      incidental to the principal obligation) unless such amount is expressly authorized
27      by the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).
      _____________________
      COMPLAINT                                 -4-
             Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 5 of 7




1                                      Plaintiff’s damages
2    30.Plaintiff has suffered emotional distress and mental anguish as a result of
3       Defendant’s actions described herein. In addition, Plaintiff incurred out-of-pocket
4       costs and time in attempts to dispute Defendant’s actions. Plaintiff further
5       suffered humiliation and embarrassment when Plaintiff needed to seek the help of
6       others, including friends, family, and an attorney, because Plaintiff felt helpless
7       against Defendant.
8                                     First Cause of Action
9                              Fair Debt Collection Practices Act
10                                  15 U.S.C. §§ 1692 et seq.
11   31.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of
12      the Complaint as though fully stated herein.
13   32.Defendant’s conduct violated § 1692d in that Defendant engaged in conduct the
14      natural consequence of which was to harass, oppress, or abuse any person in
15      connection with the collection of a debt. Specifically, Defendant’s continued
16      demands for Plaintiff to pay had the natural consequence to harass, oppress, or
17      abuse a consumer.
18   33.Defendant’s conduct violated § 1692e by using false, deceptive, and misleading
19      representations and means in connection with the collection of any debt.
20   34.Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant falsely
21      represented the legal status of the debt .
22   35.Defendant’s conduct violated § 1692e(5) by threatening to take action against
23      Plaintiff which could not be legally taken in connection with the debt.
24   36.Defendant’s conduct violated § 1692e(10) in that Defendant employed various
25      false representations and deceptive means in an attempt to collect the debt from
26      Plaintiff.
27
      _____________________
      COMPLAINT                                 -5-
            Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 6 of 7




1    37.Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
2       and unconscionable means to collect a debt .
3    38.Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant attempted to
4       collect an amount not expressly authorized by the agreement creating the debt or
5       permitted by law.
6    39.The foregoing acts and omissions constitute numerous and multiple violations of
7       the FDCPA, including but not limited to each and every one of the above-cited
8       provisions of the FDCPA.
9    40.As a result of each and every violation of the FDCPA, Plaintiff is entitled to
10      actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
11      $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s fees
12      and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
13                                     Prayer for relief
14   41.Wherefore, Plaintiff prays that judgment be entered against Defendant, and
15      Plaintiff be awarded damages from Defendant, as follows:
16            ● An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
17            ● An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
18               1692k(a)(2)(A);
19            ● An award of costs of litigation and reasonable attorney’s fees, pursuant
20               to 15 U.S.C. § 1692k(a)(3); and
21            ● Any other relief that this Court deems just and proper.
22    ///
      ///
23
      ///
24    ///
25    ///
      ///
26    ///
27    ///

      _____________________
      COMPLAINT                              -6-
             Case 2:21-cv-01268-JCM-VCF Document 1 Filed 07/02/21 Page 7 of 7




1                                         Jury Demand
2    42.Pursuant to the Seventh Amendment to the Constitution of the United States of
3       America, Plaintiff is entitled to, and demands, a trial by jury.
4
5        Dated: June 25, 2021.

6
                                               Respectfully submitted,
7
8
                                               KIND LAW
9
10                                             /s/ Michael Kind         .
                                               Michael Kind, Esq.
11                                             8860 South Maryland Parkway, Suite 106
12                                             Las Vegas, Nevada 89123
13
                                               FREEDOM LAW FIRM
14
15                                              /s/ George Haines            .
                                               George Haines, Esq.
16                                             Gerardo Avalos, Esq.
17                                             8985 S. Eastern Ave., Suite 350
                                               Las Vegas, Nevada 89123
18                                             Counsel for Plaintiff Yessica C. Salazar
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                 -7-
